MEMORANDUM OPINION
                                        No. 04-10-00340-CV

                        IN THE ESTATE OF David Olin JONES, Deceased

                         From the Probate Court No 2, Bexar County, Texas
                                  Trial Court No. 2007-PC-2956
                             Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2010

DISMISSED

           On June 25, 2010, this appeal was abated until August 9, 2010 for mediation. On July

26, 2010, appellant filed a motion to dismiss this appeal. The appellee has not filed a response

opposing the motion to dismiss. Therefore, we reinstate the appeal, grant the motion, and

dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of the appeal are taxed against appellant.

See id. 42.1(d).

                                                 PER CURIAM